Title: To John Adams from Jean de Neufville, 5 June 1782
From: Neufville, Jean de
To: Adams, John



Amsterdam the 5th. Júne 1782
Sir

It was with concern we foúnd by the letter Yoúr Excellency honord ús with in date of the 1st. instant yoúr and Mr. Thaxters indisposition, we sincerely wish a speedy restablishment of yoúr healths, that yoú may vizit as soon as yoú wish this Capital, which however we do not súppose will be hastend on Accoúnt of the small Ballance to be payd us, as we wish yoú to make it perfectly Convenient to yoúr self. We shall transfer agreable to yoúr orders the article of f 105. payd Mr. Dúmas from Yoúr Excellencys Accoúnt to that of Congress, it being for publick búsiness.
We are múch obliged to yoú for yoúr attention in retúrning ús Mr. Tyarinks Pjasink letter &ca. and shall esteem yoúr sending ús back also two from Docor. Franklin we send yoú last winter for yoúr perúsal, as we are apprehensive we shall be under the necesisity of troubling Congress with a tedioús and disagreable Correspondce. at which that Honble. Body múst natúrally wonder at, as they will after all refer oúr Accoúnts back to those persons in Eúrope, who should be the best judges, in that case it múst appear to them, as it múst to every júdicioús person, that delays were soúght only to add to the vexations of varioús kind we have been made to experience, for as to oúr disinterestedness, at least in that búsiness, it Can not be misconstrued, as we are as ready to repeat the like offer to Congress we made, before we knew how the affair of the ships would túrn oút, and give úp any advantage there may have resulted from the shares we were made to hold in those ships, though we were exposed to be saddled with the whole loss that might have happend; There for if that (trifling as it is) Could be an object, I shoúld think it would add bút little to the sacrifices I have made, and I would not for such a paltry Consideration pút Congress under the embarassment súch an offer from me would Caúse them; nor do I see on what reasonable pretence an application to them is made before we are satisfied; as all objections there to are removed, by oúr offer of entering into any obligation to be still Accountable for any part of the Accoúnts Congress should disaprove, and woúld with Chearfúlness abide by whatever últerior resolútion it may make; being persuaded it is not the intent of that Honble. body that we should be mortified on every occasion withoút reason, as we are Conscioús we deserve a more liberal treatment, and that by oúr interfering for the Credit of the United States, we should be subject, thoúgh in a less degree, to the Inconvenience we suffer from a Separate one, and on private Accounts from the enormoús advances we are at in amca. and which makes ús want the more what we have advanced for Congress, though an object of no great magnitude.
It would have given ús pleasúre, to have been able to reply more Satisfactorily to that part of yoúr Letter concerning the obligations which yoú know were first produced, when it was impossible to do any thing with them, and what we attempted aboút them, was Con­trary to oúr judgement, in mere Complyance to Your Excys. persuasion. Hear, and at the acknowledgement of the American Independence, when we could have disposed of them, we were not at Liberty; it is now evident that then, it became immaterial to the Success of the Loan, in whose hands it was placed; provided it was not in those of an obnoxioús Caracter to the frinds of America, and Liberty. Congress indeed might have been saved the expence of the last 500 Obligations had it not been necessary, (had they been used), which we could not but think they would; that they should all be of the Same year: now indeed we join yoúr Excy. in opinion that they may be doomd to the flames for any Service they may be of.
If we múst be forced as complainants or petitioners before Congress to demand oúr dúe, we shall be glad as soon as may be, to have the objections to oúr Accoúnts Yr. Excy. shall be pleased to make, (which have been Chiefly reserved in silence,) that we may be able to state fúlly the whole matter; which will be an Ircksome task to me, who Wished only to enjoy in retirement the reflexions which will arise from the súccess of my last Years laboúrs, in the Common Caúse; being not less Ambitioús to preserve my own Independence then I have been earnest for that of others.
I have the honor to be with all dúe Respect. Sir. Yoúr Excellencys most obedient and most húmble Servant

John de Neúfville

